DETAILED ACTION
	  Claims 1–10, 12–16, and 18–22 are currently pending in this Office action.  Claims 11 and 17 stand canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.	The following is premised upon the December 2, 2021 claim set.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jessica Z. Eastman on June 9, 2022.

The application has been amended as follows: 
Cancel claims 6, 7, 9, 19, and 20
In claim 1 
 in lines 8–12 delete “and/or a propylene-α-olefin copolymer consisting of at least 85 wt % of propylene and at most 15 wt % of α-olefin of the propylene-α-olefin copolymer, based on the total weight of the propylene-based matrix, where the α-olefin of the propylene-α-olefin copolymer is selected from the group consisting of α-olefins having 2 or 4 to 10 carbon atoms”
start a new line between lines 20 and 21, then insert    --- wherein the heterophasic propylene copolymer (A) consists of one type of heterophasic propylene copolymer ---
In claim 5 in lines 1–3 delete “wherein (a) the propylene-based matrix of the heterophasic copolymer (A) consists of the propylene homopolymer; and”
In claim 18 line 5 delete “for example”
In claim 21 
in lines 5–6 delete “wherein an α-olefin of the ethylene-α-olefin copolymer (C) is chosen from the group of α-olefins having 3 to 8 carbon atoms, and”
in lines 15–19 delete “and/or a propylene-α-olefin copolymer consisting of at least 85 wt % of propylene and at most 15 wt % of α-olefin of the propylene-α-olefin copolymer, based on the total weight  of the propylene-based matrix, where the α-olefin of the propylene-α-olefin copolymer is selected from the group consisting of α-olefins having 2 or 4 to 10 carbon atoms”
start a new line between lines 27 and 28, then insert   --- wherein the heterophasic propylene copolymer (A) consists of one type of heterophasic propylene copolymer ---
at the end of line 35 delete the semicolon
in lines 36–39 delete “wherein the composition has at least one of a flexural modulus value of greater than or equal to 1259 N/mm2 in the parallel direction or a flexural modulus in the perpendicular direction of greater than or equal to 781 N/mm2 determined at 23 °C according to ASTM D790 Procedure B on a sample of 65 x 12.7 x 3.2 mm”

Allowable Subject Matter
Claims 1–5, 8, 10, 12–16, 18, 21, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The above examiner’s amendment overcomes the previous new matter rejections of claims 20 and 21 under 35 U.S.C. 112(a); the indefiniteness rejections of claims 18–21 under 35 U.S.C. 112(b); and the following prior art obviousness rejections:
claims 1-8, 10, 13-15, 20, and 22 under 35 U.S.C. 103 as being unpatentable over Mehta et al. (US 7476710 B2) in view of Shipley et al. (US 2014/0288225 A1)
claims 12 and 21 under 35 U.S.C. 103 as being unpatentable over Mehta in view of Shipley further in view of Butts et al., “Silicones- T Resins,” Enc. Polym. Sci. Tech, Vol. 11, John Wiley & Sons (2003), pp. 804-805;
claims 1, 3, 6-8, 10, 13-15, 20, and 22 under 35 U.S.C. 103 as being unpatentable over Shipley in view of Mehta;
claims 12 and 21 as being unpatentable over Shipley in view of Mehta further in view of Butts;
claims 1-4, 6-10, 13-16, 18, 20, and 22 under 35 U.S.C. 103 as being unpatentable over Pezzutti et al. (US 2010/0234507 A1) in view of Shipley; 
claim 12 over Pezzutti in view of Shipley further in view of Butts;
claims 1, 3, 4, 6-8, 10, 13-15, 20, and 22 under 35 U.S.C. 103 as being unpatentable over Shipley in view of Pezzutti; 
claim 12 under 35 U.S.C. 103 as being unpatentable over Shipley in view of Pezzutti further in view of Butts.
None of Mehta, Shipley, Pezzutti, nor Butts teach that (a) the propylene-based matrix of the heterophasic propylene copolymer (A) consists of a propylene homopolymer, and wherein the heterophasic propylene copolymer (A) consists of one type of heterophasic propylene copolymer as now required by amended claims 1 and 21.  The duplicate claims warning is also withdrawn due to the examiner’s amendment canceling claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763